Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 1 of 18




           Attachment 1
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 2 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 3 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 4 of 18




            July 7, 2020

            MEMORANDUM FOR:             SALVATORE VACCA
                                        ACTING VICE PRESIDENT, GREAT LAKES AREA

                                        DAVID E. WILLIAMS
                                        CHIEF OPERATING OFFICER & EXECUTIVE VICE
                                        PRESIDENT

                                                     E-Signed by Inspector General
                                                 VERIFY authenticity with eSign Desktop




            FROM:                       Darrell E. Benjamin, Jr.
                                        Deputy Assistant Inspector General for Mission Operations

            SUBJECT:                    Management Alert – Timeliness of Ballot Mail in the
                                        Milwaukee Processing & Distribution Center Service Area
                                        (Report Number 20-235-R20)


            Ballot Mail in the Milwaukee Processing & Distribution Center (P&DC) Service Area. This
            alert responds to a request from U.S. Senators Tammy Baldwin and Ron Johnson and
            U.S. Representatives Gwen Moore and Bryan Steil to investigate reports of absentee
            ballots not delivered in a timely manner for the Wisconsin primary election held Tuesday,
            April 7, 2020. Our objective was to determine the cause of delayed ballot mail in the
            Milwaukee, WI P&DC service area for the spring election and presidential preference
            primary of April 7, 2020.

            We conducted this performance audit from April through July 2020 in accordance with
            generally accepted government auditing standards and included such tests of internal
            controls as we considered necessary under the circumstances. Those standards require
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 5 of 18




            management on June 10, 2020, and included their comments where appropriate.


            questions or need additional information, please contact Todd Watson, Director, Network
            Processing, or me at 703-248-2100.

            Attachment

            cc:      Postmaster General
                     Vice President, Delivery and Retail Operations
                     Corporate Audit Response Management
                         Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 6 of 18




Introduction                                                                                                for the Wisconsin primary election held Tuesday, April 7, 2020. The requests
                                                                                                            mentioned the following issues:
Due to the COVID-19 pandemic, there is an expected increase in the number
                                         1

of Americans who will choose to vote by mail and avoid in-person voting. This                                   Three tubs of absentee ballots from Appleton and Oshkosh were found at
was evident during the Wisconsin spring election and presidential preference                                    the Milwaukee Processing & Distribution Center (P&DC) after polls closed on
primary, as the Wisconsin Election Commission received over 1.3 million                                         April 7, 2020.
requests for absentee ballots for the April 7, 2020, election, almost 1 million of
                                                                                                                Absentee ballots requested on March 22 and 23, 2020, were not delivered
                                               an increase of over 440 percent from the                         to voters.
                                               April 2016 election. The pandemic also                           The Postal Service returned absentee ballots to the Fox Point Village three
                                               played a role in last minute changes to                          weeks prior to the election without explaining why they were returned and not
                                               the election rules. The spring election was
                                                                                                                not get an answer as to why they were returned.
                                     in April (April 7, 2020). On April 2, 2020,
                                     a federal judge extended the deadline for                                  Three hundred ninety ballots that were mailed by voters did not receive
                                     requesting absentee ballots to 5:00 p.m.
                                     on April 3, 2020, and moved the date for
                                     returning absentee ballots to 4:00 p.m.
                                                                                                            This management alert responds to the congressional requests and presents our
                                     on April 13, 2020. On April 6, 2020, the
                                     governor of Wisconsin issued an executive
                                     order suspending in-person voting                                      Conclusion
                                     until June 9, 2020, to respond to public
                                                                                                            The Postal Service generally followed its procedures for processing and
                                     health concerns regarding COVID-19.
                                                                                                            delivering ballots for the Wisconsin spring election and presidential preference
On April 6, 2020, the Wisconsin Supreme Court overruled the governor’s
executive order to postpone the date of the election. Subsequently, on the
same day, the U.S. Supreme Court ordered that absentee ballots need to be
submitted in-person or postmarked by April 7, 2020 and received by the election
commission by April 13, 2020, to be counted.

On April 9 and April 16, 2020, we received requests from U.S. Senators Tammy                                in the Milwaukee area, we found issues related to the timeliness of ballots being
Baldwin and Ron Johnson and U.S. Representatives Gwen Moore and Bryan                                       mailed to voters, correcting misdelivery2 of ballots, an inability to track ballots, and
Steil to investigate reports of absentee ballots not delivered in a timely manner                           inconsistent postmarking of ballots. Nationally, we noted potential concerns with
                                                                                                            the deadlines set by the states to request absentee ballots, ballots postmarks,

1   The President of the United States issued the national emergency declaration concerning the novel Coronavirus disease outbreak (COVID-19) on March 13, 2020.
2   Delivery to the wrong address.
                         Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 7 of 18




ballots mailed without mail tracking technology, and the ratio of Political and
                                                                                                       they were unable to provide the exact number of ballots presented to the
                                                                                                       Postal Service. Subsequent to the congressional request, the Milwaukee Election
Ballots Found at the Milwaukee P&DC After Election
Three tubs containing 749 undelivered voter ballots were discovered at the                             believe almost 2,700 requested ballots were never sent to voters.5 This could
Milwaukee P&DC after the polls closed on election day, April 7, 2020. This                             explain the low return rates on ballots requested on March 22 and 23, 2020.
occurred because the ballots were not presented to the Postal Service until the
end of the day on April 7, 2020 (the date of the election), which did not allow                        Absentee Ballots Intended for Delivery to Voters but Returned to
                                   enough time for the Postal Service to process
                                   and deliver the ballots. The state of Wisconsin                     We found multiple factors contributing to the delay and misdelivery issues
                                   permitted residents to request an absentee
                                   ballot until 5:00 p.m. on Friday, April 3, 2020.
                                   The city of Appleton provided voter ballots to a
                                   third-party mailer on Monday, April 6, 2020. The
                                   third-party mailer presented the three tubs of                      before returning them to the Fox Point Village.
                                   ballots to the Postal Service around 6:00 p.m.
                                   on Tuesday, April 7, 2020. As a result, they                        The Fox Point Village manager brought the ballots back to the station multiple
                                   were not delivered until after election day.3                       times to ask why they were returned, but the issue kept occurring. The station
                                                                                                       manager eventually became aware of the issue but believed it had been resolved
Absentee Ballots Requested on March 22 and 23, 2020                                                    when local processing changes occurred and did not follow-up with the Fox Point
                                                                                                       Village to ensure resolution of the issue. Further, the station was not aware that
receiving ballots that were requested on March 22 and 23, 2020. Milwaukee
                                                                                                       it. Additionally, the station did not record the ballots on a Political Mail Log, which
was about 25 percent, which was much lower than the normal return rates of

                                                                                                                                                                           6
into the Postal Service network; however, the ballots did not have Intelligent
Mail Barcodes4 (IMb). IMbs allow mailers and the Postal Service to track
each mailpiece from acceptance to delivery and would have enabled both the
                                                                                                       of the address for ballots mailed to voters included “Village of Fox Point” right
                                                                                                       above the recipient’s address, which could cause confusion as to the location
Postal Service and to identify delays in near real time. The third-party mailer
                                                                                                       the ballots should be delivered. Additionally, the address labels included a block




    information that contains the delivery point ZIP Code.
5   Wisconsin Election Commission April 7, 2020 Absentee Voting Report, page 20, dated May 15, 2020.
6                                                                                                                              pages 3 and 4.
                           Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 8 of 18




directly to the right with a barcode and several rows of numbers. P&DC personnel                           Postmarks on Absentee Ballots Returned by Voters
stated that these non-postal related numbers confused sorting machines and
resulted in a few ballots (we were unable to determine the number) being missent
                                                                                                           ballots with varying postmark issues including illegible postmarks, lack of a
to other locations (see Figure 1).
                                                                                                           postmark, undated postmarks, or hand-stamped postmarks. The Postal Service
The State Election Commission worked with the Postal Service on the overall
                                                                                                           postmarks and was able to validate all but about 40 postmarks. Postal Service
input from the State Election Commission or the Postal Service. Postal Service                             guidance8
guidelines state that District Marketing Managers are responsible for scheduling                           that all ballots should be postmarked by
and publicizing mail preparation seminars to all candidates, political mailers, and                        machine or by hand.
                      7
                                                                                                           In response to the circumstances of
Figure 1. Example of Ballot Sent to Voter                                                                  absentee ballots not delivered in a timely
                                                                                                           manner, the Manager, Lakeland District,
                                                                                                           is planning actions for future elections.

                                                                                                           communicate with all Postal Service
                                                                                                           employees involved in the processing
                                                                                                           of election mail to clarify their roles and
                                                                                                           responsibilities and Postal Service policies
                                                                                                           and procedures. Multiple subject matter experts will be assigned to assist the

                                                                                                                                                           as well as current Postal Service
                                                                                                                                                           9

                                                                                                           webpage links to be used as resources for designing and mailing ballots.

                                                                                                              Recommendation #1
                                                                                                              We recommend the Acting Vice President, Great Lakes Area, develop
                                                                                                              and implement a plan to communicate with the Wisconsin Election

                                                                                                              mailed out to voters and arrive before an election based on the service

Source: Photograph of absentee ballot for Village of Fox Point taken April 7, 2020.
                                                                                                              Barcode; and the importance of proper mailpiece addressing and design.




7                                                                                                                                 page 1.
8   David E. Williams (April 23, 2018), Postmarks on Ballots [Memorandum], United States Postal Service.
                           Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 9 of 18




    Recommendation #2                                                                                              and how consulting with Political and Election Mail coordinators before printing
    We recommend the Acting Vice President, Great Lakes Area, ensure all
    retail and delivery units and mail processing facilities use the political mail
    log to record ballot mail.                                                                                     States’ Deadlines for Voters to Request Absentee Ballots are

    Recommendation #3                                                                                              States have deadlines for voters to request absentee ballots prior to an election.
    We recommend the Acting Vice President, Great Lakes Area, ensure
                                                                                                                   However, 11 states’ deadlines (those with no deadline or a deadline within three
    ensure they are aware of proper ballot mailing processes.
                                                                                                                   a ballot and for the Postal Service to process and deliver the ballots to voters
Potential National Issues
                                                                                                                   (4-6 days before election) that put ballots at high risk of not being delivered to
                                                                                                                   voters before an election (see Table 1).

processes which could impact future elections. We plan to conduct additional                                       Table 1. States with Ballot Request Deadlines Less Than Seven Days
                                   audit work on these issues during our                                           Before Election Day
                                   ongoing Processing Readiness and Service
                                   Performance of Election and Political Mail
                                   During the 2020 General Elections audit
                                   and develop additional recommendations as
                                   necessary.

                                                 On May 29, 2020, the Postal Service issued
                                                 a letter10
                                                 provide an understanding of Postal Service
                                                 procedures to consider when planning to use
                                                 vote-by-mail. The letter explains how election
                                                 mail can be sent, how mail delivery standards
                                                 need to be considered when determining
                                                 ballot return dates, how proper labeling
                                                 helps prevent delivery delays and increases
                                                 mailpiece visibility, how IMbs improve a
                                                 mailer’s ability to track individual mailpieces,                  Source: Vote.org.




10 Thomas J. Marshall (May 29, 2020), Election Mail [Letter], United States Postal Service.
11 Washington is an “all-mail elections” state which means that every registered voter receives a ballot by mail. However, for voters that did not receive a ballot in the mail, there is no deadline for when a ballot can
   be requested.
                          Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 10 of 18




                                                                                                                   may be comingled with certain mail that is not processed on machinery that
                                                                                                                   applies a postmark.

                                                                                                                   Ballots Not Always Mailed with Mail Tracking Technology
                                                                                                                   The Postal Service and mailers are not able to track ballots that don’t have IMbs.

                                                                                                                                                                The ballots requested on March 22
                                                                                                                                                               14

                                                                                                                   and 23, 2020, for the Wisconsin election did not have IMbs. Therefore, neither
States that use vote-by-mail12 require voters, on average, to request a ballot at
least seven days prior to an election. In our opinion, ballots requested less than                                 with those ballots beyond those that the election commission believes were not
seven days before an election are at a high risk of not being delivered, completed                                 actually sent to voters by the election commission due to a computer glitch. The


required for election commissions to produce ballots and Postal Service delivery                                   the election, but the Wisconsin Election Commission is working with a third-party
standards. For the Wisconsin primary election held Tuesday, April 7, 2020, the                                     mailer to consider implementing IMbs.
state of Wisconsin allowed voters to request ballots up until 5:00 p.m. on Friday,
                                                                                                                   Political and Election Mail Coordinators Outreach
                                                                                                                   and Communication
on Monday, April 6, 2020, one day before the election. The Postal Service’s
                                                                                                                   Postal Service personnel in each area and district are assigned the role of
location) after it is received.                                                                                    Political and Election Mail coordinator in addition to their normal duties. The

Requirements for Postmarks on Ballots                                                                              after each election to mitigate any known issues. However, some states have


counted. As a result, the return processing and postmarking of ballots is
considered critical to election results. Postal Service guidance13 issued on
April 23, 2018, states that all ballots mailed back from voters must have a
cancellation postmark including absentee ballots, vote-by-mail ballots, and
business reply mail ballots. The Postal Service applies a postmark to a ballot
when its processed on a machine or by hand if not processed on a machine.
However, there can be breakdowns or exceptions to this process which would
prevent a ballot from receiving a postmark. For example, ballots may be double
fed on a machine, machines applying postmarks may run out of ink, or ballots


12 In vote-by-mail states, ballots are mailed out well ahead of Election Day and voters have an “election period,” not just a single day, to vote.
13 David E. Williams (April 23, 2018), Postmarks on Ballots [Memorandum], United States Postal Service.
14
   Postal Service’s network.
                    Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 11 of 18




                                                                                   Management's Comments
in the Milwaukee area stated that he oversees about 1,400 of the 1,929 election
                                                                                                                                                         Appendix A for
                                                                                   management’s comments in their entirety.
                                                               Figure 2 for the
                                                                                   Regarding recommendation 1, management stated that they will continue to

                                                                                   the Postal Service’s election mail recommendations and requirements, including



                                                                                   2020, to discuss the various requirements and will continue to hold additional
                                                                                   outreach meetings on these topics. Postal Service management considers this
                                                                                   recommendation completed.

                                                                                   Regarding recommendation 2, management stated they will ensure that all retail
                                                                                   and delivery units and mail processing facilities use the political mail log to record
                                                                                   ballot mail as required by policies. They will also reissue the policies and perform
                                                                                   Service Talks across the Great Lakes Area and continue to reinforce and monitor
                                                                                   compliance with the policies. The target implementation date is July 17, 2020.

                                                                                   Regarding recommendation 3, management stated that the Great Lakes Area

                                                                                   proper mailing processes. Each district should have contacted the Board of
                                                                                   Elections within its jurisdiction prior to June 30, 2020, to reinforce proper ballot
Source:                          .                                                 procedures. In addition, on June 16, 2020, the Postal Service held a meeting with
                                                                                   the Wisconsin Election Commission regarding ballot design and preparation and
                                                                                   are working with the Wisconsin Election Commission to perform outreach to their
    Recommendation #4                                                              various Board of Elections. The target implementation date is July 17, 2020.
    We recommend the
    develop and implement an action plan with timelines to address the             Regarding recommendation 4, management stated that the Postal Service has
    potential national issues (ballot deadlines, postmarks, tracking technology,
                                                                                   to discuss the Postal Service’s delivery standards, the state’s deadlines, the
                                                                                   availability of IMb tracking technology, and the comprehensive set of Election
                                                                                   Mail resources on the Postal Service’s website. Management also reiterated the
                   Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 12 of 18




Postal Service’s policy requiring the postmarking of all returned ballots is being   Regarding recommendation 4, while we consider management’s comments to be
emphasized and monitored. In subsequent conversations with management                responsive, we will not close this recommendation until we receive the detailed
they stated they have a plan to perform future outreach and actions to further       plan with all anticipated implementation dates.
address these issues and communicate their importance to the various state
                                                                                     All recommendations require OIG concurrence before closure. Consequently,
and local election commissions. The plan includes regularly scheduled meetings

                                                                                     Recommendations 2 through 4 should not be closed in the Postal Service’s
bi-weekly meetings with stakeholders on topics such as mail standards versus
state’s election timelines, IMb, and informed delivery.
                                                                                     recommendations can be closed. We consider recommendation 1 closed with the
Evaluation of Management’s Comments                                                  issuance of this report.


management’s comments responsive to the recommendations and their planned
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 13 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 14 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 15 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 16 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 17 of 18
Case: 3:20-cv-00249-wmc Document #: 484-1 Filed: 07/31/20 Page 18 of 18




                       Contact us via our Hotline and FOIA forms.
                             Follow us on social networks.
                                     Stay informed.

                                1735 North Lynn Street
                               Arlington, VA 22209-2020
                                     (703) 248-2100

                      For media inquiries, contact Agapi Doulaveris
                               Telephone: 703-248-2286
                               adoulaveris@uspsoig.gov
